Citation Nr: 1129592	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-31 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal was previously before the Board in June 2009, at which time it was remanded to obtain outstanding records and to afford the Veteran a more recent examination that considered his recent medical problems in relation to his PTSD.  Outstanding VA treatment records were obtained, and the Veteran was afforded a VA examination for PTSD in March 2010, wherein his recent medical records documenting treatment for various medical problems were considered.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

During the pendency of this appeal the Veteran raised the issue of entitlement to service connection for coronary artery disease, to include as due to herbicide (Agent Orange) exposure, and as secondary to his PTSD.  Such issue is not presently before the Board, and is referred to the RO for appropriate action.  


FINDINGS OF FACT

The Veteran's service-connected PTSD is productive of symptoms including anxiety with impaired cognitive processes, a mildly impaired recent memory and poor attention span, intrusive thoughts, frequent nightmares and sleep disturbances, irritability and outbursts of anger, depression, social isolation, and obsessive and ritualistic behaviors, and results in occupational and social impairment in most areas.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent but no higher for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.102, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an initial evaluation in excess of 50 percent for service-connected PTSD.  Generally, the Veteran, when seeking a higher VA disability rating, is presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  Here, a 70 percent rating for the Veteran's PTSD has been explicitly requested.  Accordingly, the award of a 70 percent evaluation for the Veteran's PTSD constitutes a full grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify and assist is necessary.

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code 9411, for PTSD, which provides a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such symptoms as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

There are several VA examinations of record, which document the severity of the Veteran's service-connected PTSD.  A July 2006 psychological report by clinical psychologist James L. Kennedy, Ph.D., relayed the Veteran's concerns that he was increasingly emotional.  In particular, the Veteran reported that television shows and remembrance of his deceased pet dog elicited tears.  The Veteran revealed that he was jumpy, impatient, and irritable, and that loud noises bothered him.  He described himself as quick tempered and hypervigilant.  He did not allow anyone to stand behind him, he needed to know where the exits and people near him were located, and to sit with his back facing the wall.  He reported disturbed sleep, frequent nightmares, and social isolation.  The Veteran reported that he experienced recurrent and intrusive distressing recollections of his experiences in Vietnam, including recurring nightmares particularly around the holidays.  Thunder storms and July 4th celebrations reportedly triggered flashbacks.  The Veteran described feeling upset, manifested by a racing heart and jumpiness, when he saw reminders of Vietnam.  As such, the Veteran reported that he avoided people, places, and activities that reminded him of Vietnam.  The Veteran discussed his difficulty in maintaining interest in activities that he once enjoyed, and described how he felt different from others, as if he did not belong.  The  Veteran indicated that he had a restricted affect, sleep disturbances, irritability, a quick temper, difficulty concentrating, hypervigilance, and an exaggerated startle response.  

Dr. Kennedy noted that the Veteran demonstrated hypervigilance, evident when he first walked into the interview session, and given the option to sit anywhere, reported that he preferred to sit facing the door, and chose such a seat.  Dr. Kennedy noted that the Veteran was dressed appropriately, and that there were no signs of thought disorder, neurological impairment or psychotic level depression.  Following review of the Veteran's history, Dr. Kennedy concluded that the Veteran's PTSD led to distress in his social and family life, as well as underachievement and instability in his work life.  Dr. Kennedy assigned the Veteran as having a Global Assessment of Functioning (GAF) score of 50, appropriate then and the highest possible score during the previous year.  

The Veteran was afforded a VA examination for PTSD in October 2007.  At that time he reported that he and his second wife, to whom he had been married for the previous 11 years, were emotionally distant and argued several times weekly, slept separately, and were essentially estranged.  The Veteran reported that his irritability caused him to be on edge, and that emotional distance and irritability strained their marriage.  He described how he would insist that his wife act according to a schedule that he dictated, and that this resulted in a great deal of frustration.  The Veteran reported that he had worked as a state firefighter since 1985, but had been denied promotions.  He indicated that he had substantial conflict with another employee, and that although he got along well with his immediate supervisor, he had problems with irritability, as when he yelled at subordinates.  The Veteran estimated that he lost approximately 5 percent of work-time due to his PTSD.  The Veteran reported that he felt the safest when he was alone, and preferred not to be around others, although approximately once a month work associates came by for a drink.  

The Veteran reported intrusive thoughts on a daily basis, nightmares twice weekly, accompanied by sweats and discomfort, and flashbacks once every three to five months.  He indicated that he became upset when reminded of Vietnam, such that he avoided reminders of the war and would not talk about it, and the examiner noted that the Veteran was tearful and cried.  He also experienced physiological upset in the form of muscle tension.  The Veteran indicated that he occasionally felt numb and disconnected from the world.  The Veteran indicated that his activities were restricted, such that he no longer played guitar, or engaged in sports, and his social activities were virtually nonexistent.  He reported that he contemplated death and dying approximately once every six to seven months, but that he did not have a sense of a foreshortened future.  He indicated that he was detached and estranged from others, and had great difficulty expressing his love.  He reported sleep problems such that he only slept four to five hours nightly, waking several times during the night.  He described irritability, and explained that he had road rage and became quite agitated behind the wheel.  The Veteran reported poor memory and concentration, and that he forgot names, times, and appointments.  He indicated that he could perform daily activities acceptably, that he did not gamble, and that he could handle VA benefits.  When describing the death of his dogs, the Veteran burst into tears, and reported that he had long thought of them as his best friends.  The Veteran estimated that he was depressed approximately 20 percent of the time, and his symptoms were mild to moderate or occasionally severe.  The Veteran did not report problematic alcohol or drug abuse.  

The examiner noted that the effects of the Veteran's PTSD on his marriage were substantial, and that the Veteran exhibited a lack of patience and low frustration tolerance.  The examiner considered the pattern of irritability resulting from the Veteran's desire that things be completed immediately to be very similar whether in the marital or work relationship.  The examiner reasoned that the Veteran was socially isolated, because he was not only estranged from his wife, but engaged in virtually no social activities, with the exception of a monthly drink with work associates.  As such, the examiner considered the Veteran to have a much-reduced social functioning due to his PTSD.  The examiner reviewed the Veteran's medical history, including his report that he had seen someone at the Veterans' Outreach Center for the past several years, presumably for supportive counseling, and that he did not take psychiatric medication.  The examiner noted that it was evident the Veteran had some impairment of cognitive processes due to his anxiety, and that it was evident he had a poor attention span and difficulty in tasks that required sustained attention.  The Veteran remained hypervigilant with his back to the wall, and an exaggerated startle response.  The examiner noted that the Veteran exhibited evidence of considerable depression with his PTSD, and that he had only minimal capacity for adjustment during remissions because the remission periods were not sufficiently sustained.  The Veteran was noted to definitely have impairment of thought processes, particularly in terms of memory and concentration.  His communication abilities were noted to be hampered by his isolation and his irritability.  The examiner noted that the Veteran could manage VA benefits, and assigned him as having a GAF score of 45, a decline since his July 2006 appointment with Dr. Kennedy.  

The Veteran's representative wrote in April 2009 that the Veteran was not then working, and he attributed this partly to the stress and anxiety he experienced.  The representative also questioned whether the Veteran's recent hospitalization for angina-like symptoms was related to his PTSD.

Following the Board's June 2009 remand, the Veteran was afforded another VA examination for PTSD in March 2010.  The Veteran at that time reported that he had received outpatient treatment ten years earlier to treat his nerves and smoking habit, and that he did not have, and was not interested in seeking, any other mental health treatment.  Although the Veteran reported no mental health treatment, he clarified that he was receiving individual psychotherapy from an outreach counselor, but not taking psycho-pharmaceuticals, or receiving group therapy or other formal mental health treatment.  The Veteran brought numerous medical records to his examination, which were since associated with his claims folder.  The Veteran's other medical problems were listed, and his reported medications reviewed.  The examiner noted that between having been diagnosed as having cancer requiring recent surgeries, and losing all his possessions in a house fire on New Year's Eve, the Veteran had endured extreme recent stress.  

The Veteran denied a legal history.  He indicated that he had taken firefighting courses related to his work.  In describing his marital relationship he reported a stressful relationship with conflict related to finances and his rigid expectations.  The Veteran denied having an excessive temper, and indicated that when his wife was upset he physically distanced himself.  The Veteran reported keeping in touch with and maintaining a good relationship with his sister and mother.  The Veteran indicated that he had a circle of friends, and that he was more interested in socializing than previously.  He indicated that prior to their house burning down, he and his wife enjoyed hosting visitors.  The Veteran indicated that he had been on leave from his full-time employment as a state firefighter, due to illness since December 2009.  The Veteran indicated that he enjoyed hunting and fishing, although he had been unable to engage in such activities due to illness during the previous year.  The Veteran reported that he and his wife had a retirement home in Maine, but that he had been unable to visit it lately.  The Veteran denied a history of suicide attempts, violence, or assaultiveness.  The Veteran indicated that he and his wife had lost their home due to a fire, and that they were living in a trailer next to the house.  Given recent stressors, the Veteran believed he was functioning fairly well.  He denied any problems associated with alcohol or substance use.  The Veteran described interrupted and short nighttime sleep paired with daytime napping.  He expressed feeling tired and upset that his schedule was disturbed by his sleeping patterns.  He reported having more frequent dreams about multiple losses in his life.  The Veteran referred to himself as a "neat freak" but otherwise denied compulsions.  The Veteran, however, described a structured daily routine beginning with three cups of coffee starting at 5am, followed by a cigarette and watching the news.  The Veteran indicated that it was very important for him to do the same things every day or else he felt his entire day would be "messed up" and he would feel very stressed.  The Veteran denied having panic attacks, homicidal or suicidal thoughts.  The extent of his impulse control was good.  He denied episodes of violence, although he reported his PTSD affected his motivation or mood in that he occasionally threw an object across the room when he was feeling frustrated.  The Veteran indicated that he did not have problems with daily living, and was able to maintain minimum personal hygiene.  

The Veteran endorsed experiencing recurrent and intrusive distressing recollections of the traumatic event, including images, thoughts or perceptions, distressing dreams, acting or feeling as if the traumatic event were recurring, intense psychological distress and physiological reactivity at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  In addition, he endorsed persistent avoidance of stimuli associated with the trauma and a numbing general responsiveness, such as efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that aroused recollections of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, and a sense of a foreshortened future.  The Veteran indicated that he had persistent symptoms of increased arousal such as difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The Veteran reported a chronic struggle with his PTSD symptoms and longstanding avoidance symptoms of moderate severity.  The Veteran reported feeling that he was a better person overall for having served in Vietnam, especially in terms of awareness, friendship, leadership, commitment to others, preparation, and dealing with other people.  The Veteran, however, also reported a longstanding nervousness, characterized by shaking legs, poor concentration, hypervigilance, "being jumpy," expecting things to be completed immediately, and becoming angry when reality fell short of expectations, forgetfulness, longstanding avoidance of large groups, and feeling as if he must always keep his back to the wall.  Again, the Veteran reported avoiding multiple triggers of his traumatic memories, including Asian food or news regarding the current wars.  

On examination, his appearance was clean, neatly groomed, and casually dressed.  His psychomotor activity was unremarkable, although restless.  The examiner noted that when the Veteran was first greeted while in the waiting room area his leg was visibly shaking; however, the Veteran relaxed and calmed down as the interview started.  His speech was unremarkable, spontaneous, clear and coherent.  His attitude toward the examiner was cooperative, friendly, and attentive.  He had appropriate affect, although his mood was anxious, expansive and labile.  His attention was intact, as he was able to spell a word forward and backward.  He was oriented to person, time and place.  His thought process and content were unremarkable, and he was without delusions.  He understood the outcome of his behavior, was of average intelligence, and understood that he had a problem.  Based on the Veteran's reports, his sleep was impaired.  The Veteran did not have hallucinations, and his behavior was not inappropriate.  The Veteran was noted to engage in obsessive or ritualistic behaviors in that he reported having to keep things very clearly organized, such as papers in a straight pile, or else he felt his usual schedule and routine was interrupted, resulting in his feeling upset.  The Veteran's remote and immediate memory were normal; however, his recent memory was mildly impaired.  The Veteran reported that he was easily distracted, and daydreamed, such that he would lose his concentration and sometimes forget where he was going or what he was doing.  

Psychometric testing revealed that the Veteran's PTSD symptoms were moderate overall.  In particular, his loss of energy, and changes in sleeping pattern constituted severe symptoms.  His past failures, self-dislike, crying, agitation, loss of interest, irritability, change in appetite, concentration difficulty, and tiredness or fatigue were moderate symptoms.  His sadness, loss of pleasure, feelings of guilt and punishment, self-criticalness, sense of worthlessness, and loss of interest in sex were mild symptoms.  The Veteran was mentally competent and capable of managing financial affairs.  The Veteran had been employed full-time as a firefighter for the previous 20 years, and had lost approximately 20 weeks during the previous 12-month period due to cancer treatment.  The examiner assigned the Veteran as having a GAF score of 50.  The examiner noted that there were changes in the Veteran's employment performance, family role functioning, physical health, social interpersonal relationships, and recreational pursuits since his earlier examination.  The examiner commented on the Veteran's functional status and quality of life, noting the Veteran's reports of longstanding anxiety that interfered with his occupational performance.  Specifically, the Veteran described how his tendency to startle easily, and be nervous on the job caused him to lose concentration, and be unable to recall information correctly.  The Veteran indicated that he often had to request that instructions be given repeatedly because he was unable to concentrate when being given directions, and that due to these issues he believed that he had missed promotions on five occasions.  As for his marriage, he reported his rigidity contributed to frequent arguments, and he acknowledged his belief that "it's my way or the highway" had caused longstanding marital conflict.  The Veteran reported feeling easily hurt and very private.  As for his social relationships, he reported that others did not care to be around him because of his jumpiness, and difficulty following conversations.  He indicated that he preferred to be by himself most of the time, and that although he had some good friends with whom he went out, he found himself wishing he were home.  The Veteran reported that his nerves and concentration problems had interfered with his fishing.

In summary, the Veteran struggled with anxiety, concentration, a rigid coping style, and a preference to alone, which affected his marriage and occupational achievement.  The Veteran was not interested in seeking mental health treatment in the form of medication or psychotherapy, and it was unclear to what extent this could assist him in managing his anxiety symptoms.  The examiner concluded that there was not total occupational and social impairment due to PTSD signs and symptoms; however, there were deficiencies in family relations and work, although not in judgment, thinking, or mood.  For example, his rigid coping style contributed to his marital conflict, and his difficulty concentrating and anxiety had reportedly cost him promotions.  The examiner otherwise noted that the Veteran had endured a very stressful year, between cancer treatment and the total loss of his house and possessions to a fire, and noted that the Veteran admitted he was coping remarkably well in the context of these stressors.  The examiner also noted, however, that the Veteran reported chronic symptoms of PTSD and related avoidance and moderate symptoms of depression, which he indicated could have also been related to recent health issues and losses. 

The Veteran submitted news articles pertaining to the loss of his home to fire, as well as numerous medical records documenting his physical ailments to include cancer, all of which verify his reported stressors discussed with the VA examiner.  In particular the examiner noted that the medical records pertained to recent treatment for kidney/ureter cancer that involved multiple surgeries from which the Veteran continued to recover.  In addition, the examiner noted that the Veteran was regularly seen by a cardiologist for a coronary angioplasty and stenosis that required stents.  

After considering the totality of the record, the Board finds the evidence supports a 70 percent disability rating for the Veteran's PTSD.  The evidence demonstrates that the Veteran has significant impairment due to such symptoms as social isolation, heightened anger and irritability, nightmares, anxiety, depression, obsessive and ritualistic behaviors, mildly impaired cognitive processes and recent memory, and poor sleep.  He reported few friends or interests outside his immediate family, and was socially isolated.  He reported stress and irritability interfered with his work ability, and for a period in 2009 he was unemployed.  Finally, he has been assigned GAF scores between 45 and 50, indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Although the Veteran experienced some variation in PTSD symptomatology, his symptoms are analogous to those associated with a 70 percent rating.  The Veteran does not meet the exact criteria for a 70 percent rating; however, his symptamotology reflects many of the criteria.  Thus, in an effort to properly rate this Veteran, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is entitled to a 70 percent rating for his PTSD.  

Overall, the evidence shows that the Veteran's disability picture more nearly approximates the criteria for a 70 percent rating.  Although, the Veteran does not have all the symptomatology associated with the 70 percent rating, the disability picture is closer to the criteria for a 70 percent rating as opposed to a 50 percent rating.  The evidence, however, in no way supports a 100 percent rating; nor does the Veteran so contend.  Additionally, the Board has considered whether to issue staged ratings pursuant to Fenderson, and finds that under the circumstances, staged ratings are not appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  In other words, the Veteran has described symptomatology regarding PTSD that includes anxiety, intrusive thoughts, frequent nightmares and sleep disturbance, irritability, depression, social isolation, obsessive and ritualistic behaviors and impaired cognition and recent memory.  The Board is cognizant of the Veteran's contentions that PTSD symptomatology, particularly his difficulty concentrating, anxiety and irritability affect his ability for promotion at work, and his report that he was unemployed for a period in 2009 in his opinion partly due to his PTSD.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In conclusion, the evidence supports an initial rating of 70 percent, and no higher, for the Veteran's PTSD.  As an equipoise of the evidence supports an initial rating of 70 percent, the benefit-of-the-doubt doctrine is applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an initial disability rating of 70 percent but no higher for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


